Citation Nr: 0011626	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for infiltrating ductal 
carcinoma of the left breast, claimed as lung cancer, 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1964 to 
September 1966.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant is a combat veteran and served in the 
Republic of Vietnam during the Vietnam War Era.

2.  The appellant does not have lung cancer.

3.  The appellant was first diagnosed with left breast cancer 
approximately 2 decades after separation from service.  
Competent evidence attributing adenocarcinoma of the breast 
to service has not been presented.

4.  The claim for service connection for infiltrating ductal 
carcinoma of the left breast, claimed as lung cancer, 
secondary to exposure to Agent Orange, is not plausible.


CONCLUSION OF LAW

The claim for service connection for infiltrating ductal 
carcinoma of the left breast, claimed as lung cancer, 
secondary to exposure to Agent Orange, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records do not indicate treatment for or 
diagnosis of lung or breast cancer.  Post-service medical 
evidence of record indicates that the appellant was first 
diagnosed with left breast cancer in 1997.  The medical 
evidence of record does not indicate that he has lung cancer.  

The record indicates that the appellant is a combat veteran 
and served in the Republic of Vietnam during the Vietnam Era.  
He does not assert that his cancer was manifested in service, 
rather, he claims that he has cancer as a result of exposure 
to agent orange during active duty service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A chronic disease, to 
include malignant tumors, which becomes manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service is considered to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  When, after consideration 
of all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b) (1999)).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board finds that the appellant's claim for service 
connection is not well-grounded.  As mentioned above, there 
is no evidence of a diagnosis of lung cancer.  While he does 
have a current diagnosis of breast cancer, breast cancer was 
not diagnosed until approximately 2 decades after separation 
from service.  When admitted in July 1997, it was noted that 
he had complained of a breast mass during a recent period of 
hospitalization.  A biopsy revealed adenocarcinoma.  The 
diagnosis was infiltrating ductal adenocarcinoma of the left 
breast.  No examiner attributed the remote post-service 
diagnosis to service, including Agent Orange exposure.  He 
has not submitted any medical evidence linking breast cancer 
to service.  In addition, breast cancer is not considered a 
disease entitled to presumptive service connection based on 
exposure to Agent Orange.  38 C.F.R. § 3.307(e) (1999).  
Therefore, the Board concludes that the claim for service 
connection for infiltrating ductal carcinoma of the left 
breast, claimed as lung cancer, secondary to exposure to 
Agent Orange, is not well-grounded.  Because the Board will 
not reach the merits of the appellant's claim, the Board will 
not address the application of the benefit-of-the-doubt rule.  
See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not doubt that the veteran believes in the 
merits of his claim.  However, he is a layman.  His opinion 
is not competent and does not serve to establish a well-
grounded claim for service connection.  Layno v. Brown, 6 
Vet. App. 465 (1994).



ORDER

Entitlement to service connection for infiltrating ductal 
carcinoma of the left breast, claimed as lung cancer, 
secondary to exposure to Agent Orange, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

